          Case 3:19-cr-00541-FAB Document 42 Filed 10/03/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT FOR THE

                                 DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       Case No. 3:19-cr-541 (FAB)
                                             )
[1] AHSHA NATEEF TRIBBLE,                    )
[2] DONALD KEITH ELLISON, and                )
[3] JOVANDA R. PATTERSON,                    )
                                             )
               Defendants.                   )


                                 INFORMATIVE MOTION

       Defendant Jovanda R. Patterson, by through counsel, respectfully requests that the Court

schedule the upcoming status conference in this matter on October 17 or October 18, 2019.

       The undersigned has conferred with counsel for co-defendants Tribble and Ellison and

has verified that all defense counsel will be available on those dates. The undersigned has also

conferred with counsel for the government, who has confirmed the government’s availability on

those dates.




                                                     Respectfully submitted,

                                             By:     ________/s/_______________

                                                     Timothy D. Belevetz
                                                     Ice Miller LLP
                                                     20 F Street, N.W., Suite 850
                                                     Washington, DC 20001
                                                     Tel: (202) 572-1605
                                                     timothy.belevetz@icemiller.com

                                                     Counsel for Defendant Jovanda R. Patterson
          Case 3:19-cr-00541-FAB Document 42 Filed 10/03/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 3rd day of October 2019, I caused the foregoing to be filed
electronically using the Court’s CM/ECF system, which will notify all counsel of record.




                                                                      /s/                _
                                                             Timothy D. Belevetz
                                                             Ice Miller LLP
                                                             20 F Street, Suite 850
                                                             Washington, DC 20001
                                                             Tel: (202) 572-1605
                                                             timothy.belevetz@icemiller.com
